Citation Nr: 0841275	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation in 
excess of 10 percent for laceration of the right middle 
finger, postoperative, involving the flexor superficialis 
tendon.

2.  Entitlement to service connection for right wrist 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In July 2007, the veteran presented testimony at a hearing 
conducted at the Waco RO before a Decision Review Officer 
(DRO).  In September 2008, the veteran presented testimony at 
a personal hearing conducted at the RO before the undersigned 
Acting Veterans Law Judge (AVLJ).  Transcripts of these 
hearings are in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's laceration of the right middle finger, 
postoperative, involving the flexor superficialis tendon is 
not productive of unfavorable or favorable ankylosis of the 
long finger, does not result in limitation of motion of other 
digits or interfere with overall function of the right 
(dominant) hand, and is not analogous to amputation of the 
long finger with metacarpal resection.  

3.  Right wrist arthritis has not been shown by the medical 
evidence of record.

4.  Entitlement to service connection for hepatitis C was 
denied by an unappealed March 2000 rating decision.
  
5.  Evidence associated with the claims file since the 
unappealed March 2000 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
seeking entitlement to service connection for Hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 10 percent for laceration of the right middle 
finger, postoperative, involving the flexor superficialis 
tendon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5399-5309, 5154, 
5226, 5229 (2008).

2.  Right wrist arthritis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2008).

3.  The March 2000 rating decision, which denied entitlement 
to service connection for hepatitis C, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  The evidence received subsequent to the March 2000 rating 
decision is not new and material, and the claim for service 
connection for hepatitis C is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Increased rating claim

Prior to initial adjudication of the veteran's increased 
rating claim, a letter dated in May 2004 fully satisfied the 
duty to notify provisions elements 2 and 3.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the veteran what information and evidence would be obtained 
by VA and what information and evidence must be submitted by 
him. 

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

In this regard, the May 2004 letter specifically indicated 
that the veteran needed to show that his service-connected 
laceration of the right middle finger, postoperative, 
involving the flexor superficialis tendon (hereinafter right 
middle finger disability) had gotten worse.  Importantly, the 
veteran specifically testified that his finger was painful 
and would stick.  He also testified during his September 2008 
hearing that he could not work due to his finger and wrist.  
The Board finds that the notice given and the responses 
provided by the veteran specifically show that he was aware 
that the evidence needed to show that his disability had 
worsened and it that had an effect on his employment and 
daily life.  As the Board finds veteran had actual knowledge 
of the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, 487 F.3d 881.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that in May 2008, 
the veteran was provided with a notice letter that meets the 
requirements of this element.  As will be discussed below, 
the veteran's service-connected right middle finger 
disability is rated under Diagnostic Codes 5399-5309.  This 
Diagnostic Code is cross referenced to Diagnostic Codes 5154, 
5226, and 5229.  See id.  The provisions of the 
aforementioned diagnostic codes were provided in the May 2008 
letter.  Therefore, the Board finds that the May 2008 notice 
letter satisfied element two for the claim for the veteran's 
service-connected right middle finger disability.  See 
Vazquez-Flores.  

As to the third element, the May 2008 letter fully satisfied 
this element.  The notice letter notified the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability rating can 
be changed when there are changes in the condition.  The 
letter stated that a rating will be assigned from 0 percent 
to 100 percent depending on the disability involved and 
explained that VA uses a schedule for evaluating disabilities 
that is published in Title 38, Code of Regulations, Part 4.  
It was also noted that a disability evaluation other than the 
level found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the May 2008 letter 
satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  Further, after the 
issuance of the May 2008 notice letter, the veteran returned 
the enclosure in May 2008 indicating he had nothing further 
to submit and the claim was subsequently readjudicated in a 
June 2008 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Further, 
the veteran was given an opportunity present testimony 
directly to the undersigned.  The Court specifically 
indicated that consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
In light of the foregoing, the Board finds that the veteran 
had sufficient opportunities to develop his case and 
therefore concludes that the requirements of Vazquez-Flores 
are met.  The Board, therefore, finds that the requirements 
of Pelegrini II are met and that the VA has discharged its 
duty to notify on this claim.  See Pelegrini II, 18 Vet. App. 
112.  

Additionally, since the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
disability rating in this matter, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in May 2004, August 2005, 
and November 2007 for his claim.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further, the 
VA examination reports address the rating criteria and are 
adequate upon which to base a decision.

Service Connection

The Board finds that the VCAA duty for the issue of 
entitlement to service connection for right wrist arthritis 
was satisfied by a letter sent to the veteran in July 2007.  
Although the letter was sent after the additional 
adjudication of the claim in September 2006, the Board finds 
no prejudice because the claim was subsequently readjudicated 
in a January 2008 statement of the case (SOC).  Prickett, 20 
Vet. App. at 377-78.  The letter addressed all of the notice 
elements including the relevant rating criteria and effective 
date provisions.  Therefore, the Board finds that VA has 
fulfilled its duty to notify for the issue of service 
connection under the VCAA.

New and Material Evidence

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in an October 2005 letter for the claim 
for hepatitis C and also in a May 2006 letter.  Specifically, 
in the letter, the RO provided the veteran with a definition 
of new and material evidence as well as the criteria 
necessary to establish service connection.  The letter also 
satisfied Kent in that it notified the veteran that his 
original claim was denied because there was no evidence that 
hepatitis C either occurred in or was caused by service.  The 
veteran was informed that he needed to submit new and 
material evidence related to this fact in order to raise a 
reasonable possibility of substantiating his claim that was 
not simply repetitive or cumulative of the evidence on record 
when his claim was previously denied.  The letters also 
provided all of the notice elements for the underlying claim 
for entitlement to service connection, and the May 2006 
letter provided the information regarding assigning effective 
dates and disability ratings.  

Regarding all of the claims on appeal, VA has also satisfied 
its duty to assist the veteran at every stage of this case.  
All available service treatment records as well as all 
identified VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran underwent a VA examination in November 
2007 in connection with his claim for entitlement to service 
connection for right wrist arthritis.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

1.  Increased Rating for Service-Connected Laceration of the 
Right Middle Finger, Postoperative, involving the Flexor 
Superficialis Tendon.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran has been assigned a 10 percent disability rating 
for his right middle finger disability under 38 C.F.R. § 
4.73, Diagnostic Code 5309 (Muscle Group IX).  Muscle Group 
IX includes those muscles responsible for strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Muscles listed as part of 
this group include the thenar eminence; the short flexor, the 
opponens and the abductor and adductor of the thumb; the 
short flexor, the opponens and the abductor of the little 
finger; the four lumbricales; and the four dorsal and three 
palmar interossei.  A note to this code indicates that since 
the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc., injuries to Muscle 
Group IX should be rated on limitation of motion, with a 
minimum 10 percent rating.  See 38 C.F.R. § 4.73, DC 5309.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran testified that he is right handed and his right 
middle finger is for evaluation.  As such, the dominant hand 
disability ratings are applicable.  38 C.F.R. § 4.69.

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (1) For the index, long, ring, 
and little fingers (digits II, III, IV, and V), zero degrees 
of flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  (2) When two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level.  (3) Evaluation of ankylosis of the 
index, long, ring, and little fingers: (i) If both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  (ii) If 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  (iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  (iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.

Ankylosis of the long finger, rated under Diagnostic Code 
5226, is 10 percent for either the major or minor finger and 
for unfavorable or favorable ankylosis.  A noted to this 
Diagnostic Code indicates that an evaluator must also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2008).

Limitation of motion of the long finger, rated under 
Diagnostic Code 5229, is 10 percent for the major or minor 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees  See 38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2008).

Amputation of the long finger, rated under Diagnostic Code 
5154, is 20 percent for the major or minor side with 
metacarpal resection (more than one-half the bone lost).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2008).

In considering the evidence of record under the laws and 
regulations as set for above, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
disabling for his service-connected right middle finger.  As 
an initial matter, the Board notes that in a November 2007 
rating decision, the veteran was granted entitlement to 
service connection for right carpal tunnel syndrome with 
chronic tenosynovitis of flexor tendons at the right wrist 
with a 30 percent rating, which is not part of his appeal.  
This grant of service connection compensates the veteran's 
complaints of right wrist and hand problems.  

For purposes of this appeal, unfavorable or favorable 
ankylosis of the long finger and amputation of the long 
finger with metacarpal resection was not shown and additional 
evaluation for resulting limitation of motion of other digits 
or interference with overall function of the hand is not 
warranted.  In this regard, during the May 2004 VA 
examination, the right middle metacarpophalangeal joint had 
flexion from zero to 90 and the distal interphalangeal joint 
had flexion zero to 60.  The veteran was able to touch the 
fingertip of the index finger to the palmar transverse crease 
of the palm and had 5 out of 5 strength of that finger.  
During the August 2005 VA examination, the flexor and 
extensor tendons were intact at the PIP joint and DIP joints.  
The veteran did demonstrate an occasional catching of flexion 
and locking as he tried to extend his finger.  However, the 
examiner specifically indicated that his finger was not 
ankylosed.  Additionally, hyperextension of MCP was 30 
degrees, flexion of MCP was 90 degrees, flexion of PIP was 80 
degrees, extension of PIP was 0 degrees, flexion of DIP was 
70 degrees, and extension of DIP was 0 degrees.  There were 
no gaps between the tip of the thumb and fingers and a one 
half inch gap between the middle finger and proximal 
transverse crease of the palm.  As such, the criteria for a 
higher rating for the veteran's service connected right 
middle finger were not met.  38 C.F.R. §§ 4.7, 4.73 DC 5309 
and 4.71a DCs 5154, 5226, and 5229.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  The Board 
acknowledges the veteran's testimony and contentions that his 
finger sticks and that it is painful, tender, weak, and 
swells.  However, during the May 2004 VA examination, the 
veteran had no additional limitations of motion with 
repetition of movement as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  During the 
August 2005 VA examination, the veteran's finger was mildly 
tender, but he could write his name legibly and muscle 
strength was 5/5.  On repeated movement, his range of motion 
did not change.  As such, there was no objective showing of 
weakness or swelling on examination.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's right 
middle finger.  38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
holdings in DeLuca.  

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected right middle finger.  38 C.F.R. § 4.73, Diagnostic 
Code 5399-5309. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
right middle finger is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected right middle finger has caused frequent periods of 
hospitalization.  Additionally, the evidence of record does 
not show that his service-connected right middle finger 
markedly interferes with his employment.  In fact, during 
August 2005 VA examination, the veteran stated that he was 
last employed in August 2004 and stopped working because of 
seizure episodes.  Although the veteran stated during his 
November 2007 VA examination that he could no longer work as 
a cook because he could not handle or carry the utensils, the 
Board notes that this is not supported by the evidence of 
record and as previously mentioned evaluation of his service 
connected right carpal tunnel syndrome is not before the 
Board.  Further, the Board finds that the rating criteria to 
evaluate his right middle finger reasonably describe the 
claimant's disability level and symptomatology and he has not 
argued to the contrary.  Therefore, the veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Service Connection for Right Wrist Arthritis

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for right 
wrist arthritis.  Importantly, the claims file is completely 
absent for a diagnosis of right wrist arthritis.  In this 
regard, during the November 2007 VA examination, the veteran 
had x-rays taken of his right wrist which did not show 
significant degenerative joint disease changes.  Moreover, 
the examiner did not render a diagnosis of arthritis of the 
right wrist.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran has the 
disability for which benefits are being claimed.  

The Board acknowledges the veteran's contentions that he has 
arthritis of his right wrist.  However, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board also notes, as was discussed 
above, that the veteran was granted entitlement to service 
connection for right carpal tunnel syndrome with chronic 
tenosynovitis of flexor tendons at right wrist at 30 percent 
disabling.  As such, without a current diagnosis of right 
wrist arthritis, service connection must be denied.  
38 C.F.R. § 3.303.  See Degmetich, 104 F. 3d at 1332; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

3.  Whether New and Material Evidence has been submitted to 
Reopen a Claim for Entitlement to Service Connection for 
Hepatitis C.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A March 2000 RO decision originally denied service connection 
for hepatitis C because there was no evidence linking this 
condition to a disease or injury which began during military 
service.  It was further noted that the service treatment 
records showed no evidence of a blood transfusion or 
treatment for hepatitis.  Because the veteran did not appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 2000 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the March 2000 decision includes, but is not 
limited to, additional VA treatment records, newspaper 
articles received in May 2006, and statements from the 
veteran.  Beginning with the veteran's statements, the 
veteran asserts the same theory as to the cause of his 
hepatitis C that he did when filing his original claim in 
December 1999; that his hepatitis C was caused by a blood 
transfusion following surgeries for his right hand during 
service.  Thus, these statements are not new or material.  

Turning to the VA treatment records, the majority of these 
records reflect treatment received by the veteran for a 
variety of conditions, including hepatitis C, following his 
discharge from the service.  Although these records are new, 
absent any content within these records relating the 
veteran's current hepatitis C to his military service, they 
are not material.

The Board acknowledges, however, that in a February 2000 
entry, the veteran gave a history of having received a blood 
transfusion in 1978 while in service and denied injection 
drug use or any other specific risk factors for hepatitis C.  
In the February 2000 entry, the VA physician opined that the 
transfusion in 1978 was the most likely source of his 
hepatitis C infection based on the history the veteran 
provided.  However, as previously found in the March 2000 
rating decision, the veteran's service treatment records were 
absent for any documentation of a blood transfusion.  The 
Board reviewed the veteran's service treatment records 
pursuant to this appeal and also failed to find any recording 
of a blood transfusion during service.  Thus, the February 
2000 VA doctor's opinion is based on an unsubstantiated 
account of a claimant and is of no probative value.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991)(an opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion); see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).  

In making this determination, the Board notes that the 
veteran has provided inconsistent accounts regarding when he 
had a blood transfusion and if he used illegal drugs.  In 
this regard, in a January 2001 entry, the veteran reported a 
history of a blood transfusion in 1976, a year prior to his 
enlistment.  The veteran's service treatment records 
corroborate that he had right knee surgery prior to service.  
Moreover, despite denying drug use in other VA treatment 
entries, in January 2006, the veteran stated that he had not 
used drugs since 1987, at which time he had used IV heroin.  
More importantly, as determined in the March 2000 rating 
decision, the service treatment records showed no evidence of 
a blood transfusion or treatment for hepatitis.  

Lastly, although the Board acknowledges the new newspaper 
articles submitted in May 2006 which discuss hepatitis C 
among service members, this evidence is general in nature and 
no examiner has specifically related the information 
contained therein to the veteran.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.").  Therefore, the 
newspaper articles are not material to the veteran's claim.  

Boiled down to its essence, all of the evidence concerning 
the alleged inservice blood transfusion emanates from the 
veteran himself.  Moreover, these allegations were previously 
considered by the RO at the time of its March 2000 decision.  
Thus, the veteran's assertions herein are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In sum, there remains no competent medical evidence showing 
that the veteran's hepatitis C is related to service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for hepatitis C.  38 
C.F.R. § 3.156(a).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected laceration of the right 
middle finger, postoperative, involving the flexor 
superficialis tendon is denied.

Entitlement to service connection for right wrist arthritis 
is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for hepatitis C; therefore, 
service connection is not warranted.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


